Citation Nr: 1206971	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-39 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  The propriety of the reduction in compensation benefits payments to the 10 percent level effective August [redacted], 2007, due to incarceration.

2.  Entitlement to an initial evaluation in excess of 50 percent for dysthymic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from July 1989 to July 1993.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The Veteran was scheduled for a videoconference hearing before the Board in May 2011, but did not appear for this hearing as he was then incarcerated.  He had requested that a videoconference hearing be arranged at his state prison facility; however, such hearings are unavailable.  See 38 C.F.R. § 20.705 (2011).  Accordingly, the Board will proceed as if the hearing request has been withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

The issue of entitlement to an initial evaluation in excess of 50 percent for dysthymic disorder is  addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On June [redacted], 2007, the Veteran pleaded guilty to a felony charge of second degree sexual assault of a child and was sentenced to 9 years of incarceration.

2.  The RO thereafter followed the applicable regulatory procedures in having reduced the Veteran's monthly compensation payments to the 10 percent level from August [redacted], 2007, the 61st day following the date of incarceration for a felony conviction.




CONCLUSION OF LAW

Reduction of compensation benefits to the 10-percent level, effective August [redacted], 2007, due to incarceration was proper.  38 U.S.C.A. §§ 1114, 5313 (West 2002); 38 C.F.R. §§ 3.103, 3.105, 3.321, 3.665 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  With respect to the issue on appeal, the essential facts, such as the dates on which events occurred, are not in dispute.  Instead, the outcome of the claim rests on the interpretation and application of the relevant law.  The Veterans Claims Assistance Act (VCAA) does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating this claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela Cruz.  Thus, any possible deficiency of notice or of the duty to assist constitutes merely harmless error.

Under VA law, 38 U.S.C.A. § 5313 (West 2002) sets forth prescribed limitations upon the payment of disability compensation and Dependency and Indemnity Compensation (DIC) benefits to persons who have been incarcerated based upon a felony conviction.

Furthermore, the implementing regulation for this statutory provision is 38 C.F.R. § 3.665 (2011), which provides that:

Any person specified in paragraph (c) of this section who is incarcerated in a Federal, State or local penal institution in excess of 60 days for conviction of a felony will not be paid compensation ... in excess of the amount specified in paragraph (d) of this section beginning on the 61st day of incarceration.

See 38 C.F.R. § 3.665(a).

The applicable regulation further provides that for purposes of this section, the term release from incarceration includes participation in a work release or halfway house program, parole, and completion of sentence.  A felony denotes any offense punishable by death or imprisonment for a term exceeding 1 year, unless specifically categorized as a misdemeanor under the law of the prosecuting jurisdiction.  See 38 C.F.R. § 3.665(b).  Also in pertinent part, the amount payable during incarceration for a veteran to whom this section applies with a service-connected disability evaluation of 20 percent or more is the rate of compensation payable under 38 U.S.C.A. § 1114(a) -  that which pertains to a disability evaluated at the 10 percent level.  Where the veteran instead previously had a service-connected disability evaluation of less than 20 percent he shall receive one-half the rate of compensation payable under 38 U.S.C.A. § 1114(a).

Additionally, in VAOGCPREC 3-2005 (Feb. 23, 2005), VA's General Counsel held that the provisions of 38 U.S.C. §§ 5313(a) and 1505(a) do not apply until all of the following requirements of the statutes have been satisfied: (1) incarceration (imprisonment); (2) in a Federal, State, or local penal institution; (3) in excess of sixty days; and (4) for (as a result of) conviction of a felony (or a misdemeanor under section 1505(a)).  Thus, when a veteran is incarcerated for conviction for a felony, or, for purposes of section 1505(a), a misdemeanor, the sixty-first day of incarceration cannot occur until sixty-one days after guilt is pronounced by a judge or jury and the veteran is incarcerated in a penal institution because of the determination of guilt, notwithstanding that the veteran may be given credit for time served prior to those events.  However, once a veteran is imprisoned or incarcerated in a penal institution because of pronouncement of guilt for a felony (or misdemeanor in the case of section 1505(a)), the period of incarceration would include the timeframe between the date of conviction and the date of sentencing, i.e., reduction of benefits could occur as of the sixty-first day after conviction.

Except as otherwise specified at 38 C.F.R. §  3.103(b)(3), where a reduction or discontinuance of benefits is warranted by reason of information received concerning income, net worth, dependency, or marital or other status, a proposal for the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that the benefits should be continued at their present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final adverse action will be taken and the award will be reduced or discontinued effective as specified under the provisions of 38 C.F.R. §§ 3.500, 3.503 (2011).

In the advance written notice concerning proposed actions under 38 C.F.R. § 3.105(h), the beneficiary will be informed that he will have an opportunity for a pre-determination hearing, provided that a request for such a hearing is received by VA within 30 days from the date of the notice.  If a timely request is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  The hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility.  If a pre-determination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  See 38 C.F.R. § 3.105(i)(1).

Following the pre-determination procedures specified in 38 C.F.R. § 3.105(h) and (i), final action will be taken.  If a pre-determination hearing was conducted, the final action will be based on evidence and testimony adduced at the hearing as well as the other evidence of record including any additional evidence obtained following the hearing pursuant to necessary development.  A written notice of the final action shall be issued to the beneficiary and his representative, setting forth the reasons therefor and the evidence upon which it is based.  Where a reduction or discontinuance of benefits is found warranted following consideration of any additional evidence submitted, the effective date of such reduction or discontinuance shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  See 38 C.F.R. § 3.105(i)(2).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

On October 15, 2007, VA received a letter from the Veteran indicating that he was then newly incarcerated for 9 years in a state penitentiary.  He related that he understood that his current benefit rate would be reduced to 10 percent, and requested that his benefit be reduced accordingly.  In a November 7, 2007, rating action the RO effectuated this reduction effective August [redacted], 2007, based upon a June [redacted], 2007, guilty plea to second degree sexual assault of a child. 

In opening, the Board notes that it has certainly considered whether the November 2007 rating action was in conformity with the procedures established by regulation for reducing the Veteran's disability evaluation.  The November 2007 notice, provided to the Veteran in prison, summarily reduced the Veteran's overall disability evaluation to 10 percent disabling effective August [redacted], 2007, based upon his incarceration and his request.  He was not provided a proposal of the reduction, given 60 days for the presentation of additional evidence or informed of the opportunity for a hearing.  The November 2007 rating action effectuated the reduction to the 10 percent level based upon incarceration.  

As noted above, the essential facts of this case are not in dispute.  A review of the record clearly shows that on June [redacted], 2007, the Veteran pleaded guilty to a felony charge of second degree sexual assault of a child and was sentenced to 9 years of incarceration.  On August [redacted], 2007, the Veteran was sentenced and the sentencing order was formally entered.  However, the Veteran had been confined for 216 consecutive prior days.  See April 10, 2008, Wisconsin Circuit Court Access (WCCA) record.  The Veteran asserts that August [redacted], 2007, the date he was sentenced for his felony conviction, should be used as the start date for the 61 day period.  

As noted above, the procedures pertaining to reductions apply, except as otherwise specified at 38 C.F.R. §  3.103(b)(3).  According to the provisions of 38 C.F.R. § 3.103(b)(3) in lieu of advance notice and opportunity for a hearing, VA will send written notice to the beneficiary at the same time it takes adverse action based solely on factual and unambiguous information or statements that the beneficiary provided to VA in writing or orally with knowledge or notice that such information would be used to calculate benefit amounts.  

In the present case, the provisions of 38 C.F.R. §  3.103(b)(3) apply and the notice and hearing procedures for reductions found in 38 C.F.R. § 3.105 are inapplicable.  Clearly, the Veteran provided written notice to VA in October 2007 indicating that he had been incarcerated and with the knowledge that such information would be used to calculate benefit amounts.  Moreover, as noted above, the Veteran's dates of incarceration and guilty plea are not in dispute and are unambiguous.  Accordingly, the advance notice and hearing procedures are inapplicable in the present case.  Id.  

As noted above, the Veteran seeks to have August [redacted], 2007, utilized as the start date for calculation of the 61 day period pertaining to reduction to the 10 percent level based upon incarceration.  However, as noted above, once a veteran is imprisoned or incarcerated in a penal institution because of pronouncement of guilt for a felony (or misdemeanor in the case of section 1505(a)), the period of incarceration would include the timeframe between the date of conviction and the date of sentencing, i.e., reduction of benefits could occur as of the sixty-first day after conviction.  See VAOGCPREC 3-2005 (Feb. 23, 2005).  Thus, as of June [redacted], 2007, all requirements were met, i.e. the Veteran was imprisoned in a State penal institution in excess of 60 days for the conviction (guilty plea) of a felony.  The actual date of sentencing is thus irrelevant.  Accordingly, as of August [redacted], 2007, the 61st day of incarceration for a felony conviction, the reduction to the 10 percent level was proper.  Gilbert, supra.  


ORDER

The reduction in compensation benefits payments to the 10 percent level effective August [redacted], 2007, due to incarceration, was warranted.


REMAND

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

In December 2007 the Veteran was last provided a VA examination.  This examination was conducted at the Racine Correctional Institution, where he was then incarcerated, and remains to present day.  Since then, the Veteran has not been provided a VA examination, although the RO attempted to obtain a psychiatric examination, largely in furtherance of substantiating a claim for service connection of PTSD, which is not on appeal  The Veteran was unable to attend this examination due to his incarceration.  

VA has notably attempted to obtain the Veteran's medical records from the Racine Correctional Institution.  However, this facility has indicated that it charges a fee for copies thereof.  VA is prohibited from paying any such fees.  38 C.F.R. § 3.159(c).

The record indicates that the Veteran is unable to be released from prison for a VA examination and that the RO is unable to perform the examination at the Racine Correctional Institution as no VA clinicians are available and the December 2007 VA examiner has since retired.  The Veteran has indicated, in several statements, that the medical staff at the Racine Correctional Institution are possibly willing to assist in examining him.  He and his representative have requested that VA seek to have him examined at the prison and by their staff.  

Incarcerated Veterans "are entitled to the same care and consideration given to their fellow veterans."  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  The Court has also indicated that "those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement."  Id.  However, the Board is mindful that VA lacks any authority to compel the Racine Correctional Institution in this manner.  Id. at 191.  However, it remains unclear whether or not an examination as requested by the Veteran and his representative is feasible.  Accordingly, upon remand, the AMC/RO should contact the Racine Correctional Institution and clarify whether or not the Veteran can be examined, in accordance with VA protocol, by the prison staff.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Racine Correctional Institution and attempt to arrange for the Veteran to be examined by their staff to determine the severity of his service-connected dysthymic disorder.  If such an examination is possible, then provide the examining clinician(s) at the Racine Correctional Institution with the latest Automated Medical Information Exchange (AMIE) worksheets for psychiatric disorders.  

Upon review of the record and examination of the Veteran, the examining clinician should set forth all manifestations of the Veteran's service-connected dysthymic disorder and discuss the impact of such symptoms on the Veteran's social and occupational functioning.  A Global Assessment of Functioning (GAF) score should be assigned, and the examining clinician should explain the basis for such score.

In rendering his or her evaluation, the examining clinician is requested to delineate between the manifestations of the service-connected dysthymic disorder and any nonservice-connected psychiatric disorder or personality disorder found to be present, as well as their respective effects on the Veteran's occupational and social capabilities.  See 38 C.F.R. § 4.14 (2011) (the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation ... is to be avoided).

Any should be accompanied by a complete rationale.  If the examining clinician is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  After the development directed in paragraph 1 has been completed to the extent possible and after conducting any additional indicated development, readjudicate the claim currently on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and provide the appellant and his representative an appropriate period of time to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


